Citation Nr: 1145370	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  09-42 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of a back injury.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. R. Bodger, Associate Counsel







INTRODUCTION

The Veteran served in the National Guard (reserve component) from March 1997 to March 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Veteran was afforded a videoconference hearing before the undersigned Acting Veterans Law Judge in December 2010.  A copy of the transcript has been associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran incurred an injury to his back during a period of performance of reserve component service.

2.  The Veteran's current residuals of a back injury are etiologically related to an injury incurred during performance of reserve service.  


CONCLUSION OF LAW

Residuals of a back injury were incurred during inactive duty training, and the criteria for service connection are met.  38 U.S.C.A. §§ 101, 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304 (2011).     



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Before addressing the underlying merits of a claim, the Board is required to ensure that VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  This is unnecessary here, however, because the Board is fully granting the claim for service connection for residuals of a low back injury.  So, even if these preliminary obligations have not been met, this would amount to no more than harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 556 U.S. 396 (2009).  

II.  Service Connection

The Veteran contends that he is entitled to service connection for residuals of a back injury.  Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The term "veteran" means a person who served in active military, naval, or air service, and who was discharged under conditions other than dishonorable.  38 U.S.C.A. § 101(2)(West 2002); 38 C.F.R. § 3.1(d)(2011).  

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  ACDUTRA is full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  

Active military, naval, or air service also includes any period of inactive duty training during (INACDUTRA) which the individual concerned was disabled or dies from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.6(a).  INACDUTRA means duty other than full-time duty prescribed for Reserves or the National Guard of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  

Service connection for a person on INACDUTRA is permitted only for injuries, not diseases, incurred or aggravated in the line of duty.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  VA's General Counsel has held that it was the intention of Congress when it defined active service in 38 U.S.C.A. § 101(24) to exclude INACDUTRA during which a member was disabled or died due to nontraumatic incurrence or aggravation of a disease process.  VAOPGCPREC 86-90 (Jul. 18, 1990).  Further, the Court has held that VA service connection compensation presumptions do not apply to ACDUTRA or INACDUTRA service.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

When an individual who is authorized or required by competent authority assumes an obligation to perform active duty for training or inactive duty training and is disabled from an injury incurred while proceeding directly to or returning directly from such ACDUTRA or INACDUTRA, that injury shall be deemed to have been incurred on active duty for training or inactive duty training.  See 38 C.F.R. § 3.6(e)(2011).  VA will determine whether such an individual was required to perform such duty.  Id.  The governing law allows VA to determine whether an injury was incurred during ACDUTRA or INACDUTRA if there is no service department finding which is binding on VA.  

In making such determinations, the following shall be taken into consideration:  (i) hour on which the individual began to proceed or return, (ii) hour on which the indivudal was scheduled to arrive for, or which the individual ceased to perfrom such duty, (iii) the method of travel performed, (iv) the itinerary, (v) the manner in which the travel was performed, and (vi) the immediate cause of disability or death.  Id.  

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999)(citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996)).  As will be discussed below, the Veteran has a diagnosis of a current disability and there is medical evidence of a nexus between his disability and a motor vehicle accident.  The remaining question is whether the Veteran was considered on INACTDUTRA at the time of this accident.  

The Veteran's service personnel records have been obtained and show that from March 3, 2000 to March 5, 2000 Veteran was scheduled for weekend drill.  

Treatment records dated on March 4, 2000 provide that the Veteran was treated in the emergency room at the Bayne-Jones Army Community Hospital at Fort Polk, Louisiana following a March 3, 2000 motor vehicle accident for pain in his neck and his back.  A Statement of Medical Examination and Duty of Status report was submitted in March 3, 2000 which states that the Veteran was treated at the Fort Polk hospital on an outpatient basis for complaints of neck and back pain.  The examiner indicated that the Veteran was injured in the line of duty.  The unit commander did not fill out the "duty status" section of the form.

The Veteran submitted the traffic accident report which notes that on March 3, 2000 a driver of a Dodge truck ran into a U.S. Government bus.  The Veteran was among the ten occupants of the bus as listed on the accident report.  

The Veteran submitted a letter dated in March 2001 from his private physician who indicated that the Veteran sought treatment on March 15, 2000 for complaints of neck and back pain, headaches, and general stiffness following a March 3, 2000 motor vehicle accident.  The examiner related that the Veteran sought medical treatment from a doctor on base and was treated with pain and anti-inflammatory medications.  The examiner diagnosed the Veteran with cervical dysfunction, muscle spasm, whiplash syndrome, cervicalgia, and headaches.  The examiner then provided that the Veteran would continue to have chronic, mild to moderate residual pain in the lumbar spine area as a result of the trauma sustained in the motor vehicle accident.  

Other associated medical evidence discloses that the Veteran continues to complain of neck and back pain following the March 2000 motor vehicle accident.  

The Veteran has submitted statements and testimony regarding the March 3, 2000 motor vehicle accident and his subsequent back pain and treatment.  In the February 2008 Notice of Disagreement, the Veteran explained that during drill weekends, he would report at a certain time and be bused to another destination for the field part of training.  He indicated that on March 3, 2000, he reported for a field drill at the armory at 1800 hours and was bused to Fort Polk for training during which time he was involved in the motor vehicle accident.  During the December 2010 videoconference hearing, the Veteran again testified that he reported for his drill weekend on March 3, 2000 and was bused to Fort Polk when the government bus was involved in a motor vehicle accident.  He testified that he was treated at the base hospital for complaints of neck and back pain.  He indicated that the other individuals listed on the accident report were National Guard personnel.  

The Veteran's statements describing his symptoms and the events relating to the March 3, 2000 motor vehicle accident are considered to be competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1371 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002).  He is also found to be credible in these assertions.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

Initially, the Board finds that the Veteran's statements regarding the manifestation of his symptoms of back pain following the motor vehicle accident are credible.  In addition, other records reflect that the Veteran was traveling on a U.S. government bus at the time of the accident with other individuals claimed to be National Guard personnel.  The March 2001 private examiner's opinion that links the Veteran's residuals of a back injury to the March 2000 motor vehicle accident effectively links such symptoms to a period of INACUDTRA.

The Board finds that this and the other evidence of record is at least evenly balanced as to whether the March 3, 2000 accident in which the Veteran sustained injuries occurred while he proceeding to weekend drill and thus was occurred during a period of INACDUTRA.  Id.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds sufficient evidence that the March 3, 2000 motor vehicle accident occurred during a period of INACDUTRA.  See 38 C.F.R. § 3.6(e).  

Moreover, there is no competent medical evidence which clearly contradicts the medical conclusion that the current residuals of a back injury had an onset during the motor vehicle accident incurred during INACDUTRA.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995)(adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position.)  

There is no competent or credible evidence that conflicts with the Veteran's contention that he was in transit in connection with orders to perform reserve service.  Based on all of the foregoing, the criteria for service connection for residuals of a back injury are met, and service connection is warranted.  38 U.S.C.A. § 5107(b)(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for residuals of a back injury is granted.  



____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


